                                                                           Motion (DE #106) GRANTED.



                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 EIGHT MILE STYLE, LLC ; MARTIN
 AFFILIATED, LLC,
                                                     Case No. 3:19-cv-00736
                                      Plaintiffs,
                                                     Hon. Aleta A. Trauger
 v.
                                                     JURY DEMAND
 SPOTIFY USA INC.,


 SPOTIFY USA INC.,

                           Third-Party Plaintiff,

 v.

 KOBALT MUSIC PUBLISHING AMERICA,
 INC.,

                         Third-Party Defendant.

                KOBALT’S MOTION FOR LEAVE TO FILE UNDER SEAL

         Third-Party Defendant, Kobalt Music Publishing, America, Inc. (“Kobalt”), respectfully

moves for leave to file under seal select portions of its Answer to Spotify USA Inc.’s (“Spotify”)

Third-Party Complaint.

         To “justify nondisclosure to the public,” “[t]he proponent of sealing must provide

compelling reasons to seal the documents and demonstrate that the sealing is narrowly tailored to

those reasons—specifically, by ‘analyz[ing] in detail, document by document, the propriety of

secrecy, providing reasons and legal citations.’ ” Beauchamp v. Federal Home Loan Mortgage

Co., 658 F. App’x 202, 207 (6th Cir. 2016) (quoting Shane Grp, Inc. v. Blue Cross Blue Shield of

Michigan, 825 F.3d 299, 305-306 (6th Cir. 2016)).




      Case 3:19-cv-00736 Document 109 Filed 07/28/20 Page 1 of 1 PageID #: 914
